NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 200053-U

                                   Order filed June 29, 2022
      ____________________________________________________________________________
                                            IN THE

                                      APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2022

      THE PEOPLE OF THE STATE OF                      )      Appeal from the Circuit Court
      ILLINOIS,                                       )      of the 12th Judicial Circuit,
                                                      )      Will County, Illinois,
             Plaintiff-Appellee,                      )
                                                      )      Appeal No. 3-20-0053
             v.                                       )      Circuit No. 17-CF-592
                                                      )
      VINCENTE PEDROSA,                               )      Honorable
                                                      )      Amy Bertani-Tomczak,
             Defendant-Appellant.                     )      Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE LYTTON delivered the judgment of the court.
            Justice Daugherity and Presiding Justice O’Brien concurred in the judgment.
      ____________________________________________________________________________

                                                ORDER

¶1          Held: The court did not abuse its discretion in sentencing defendant.

¶2          Defendant, Vincente Pedrosa, appeals his sentence. Defendant argues that the Will County

     circuit court abused its discretion by sentencing him to 11 years’ imprisonment despite various

     mitigating factors. We affirm.

¶3                                         I. BACKGROUND
¶4          The State charged defendant with aggravated kidnapping (720 ILCS 5/10-2(a)(5) (West

     2016)), kidnapping (id. § 10-1(a)(2)), unlawful restraint (id. § 10-3(a), (b)), domestic battery (id.

     § 12-3.2(a)(2), (b)), and aggravated assault (id. § 12-2(c)(1)). In September 2019, defendant pled

     guilty to aggravated kidnapping in exchange for the State dismissing the remaining charges, as

     well as the charges in two other matters.

¶5          The matter proceeded immediately to sentencing, and the parties agreed that aggravated

     kidnapping was a Class X felony and defendant faced 6 to 30 years’ imprisonment. The victim,

     Ali Hutcherson, read her victim impact statement. She explained that after ending the relationship

     with defendant, she just wanted him out of her life, but he would not stop contacting her. She

     detailed how he had threatened her and set her up to be arrested for possessing drugs. Hutcherson

     stated that she had obtained an order of protection against defendant. She detailed how defendant

     kidnapped her. Hutcherson further noted how defendant told her he wanted to shoot her and burn

     her in her car. Hutcherson stated that she later learned that at the time defendant kidnapped her he

     had gasoline in a bottle and was carrying a lighter.

¶6          Two of defendant’s sisters testified on his behalf. In general, they testified as to how much

     defendant helped them. They indicated defendant loved his nine children and helped out with his

     nieces and nephews. Further, that defendant took care of his two disabled siblings and helped take

     care of their mother when she had medical issues. According to them, he was a handyman,

     therapist, and mediator within the family. Additionally, defendant’s mother and multiple siblings

     submitted letters on behalf of defendant. The presentence investigation report (PSI) included

     various certificates showing that defendant completed a drug recovery program, parenting classes,

     a re-entry course, anger classes and education, and bible studies while incarcerated. Defendant




                                                      2
       made a statement in allocation during which he expressed remorse and requested mercy for the

       sake of his children.

¶7            The PSI indicated that prior to defendant’s incarceration, two of his children lived with him

       and their mother. Defendant’s remaining seven children lived with their mother and defendant paid

       child support for the six remaining minor children. The PSI further provided that defendant had

       four prior felony convictions. Additionally, he had multiple prior misdemeanors which consisted

       of mostly traffic offenses but also included a battery conviction. According to the PSI, defendant

       reported that he had not used any illicit substance since 2000.

¶8            Based on defendant’s criminal history and the nature of the offense, the State requested

       that defendant be sentenced to 16 years’ imprisonment. Defense counsel argued that his criminal

       history was not extensive and that several of the convictions occurred 18 and 20 years ago. Further,

       defense counsel argued that defendant had a drug problem. He noted the support that defendant

       provided to his children and family. Defense counsel requested a sentence of six to eight years’

       imprisonment.

¶9            The court stated that it considered the programs defendant participated in while

       incarcerated, the letters presented, the victim impact statement, defendant’s prior record, and any

       other evidence in aggravation or mitigation. It sentenced defendant to 11 years’ imprisonment.

¶ 10          Defense counsel filed a motion to reconsider sentence and an amended motion to

       reconsider sentence in September and October 2019, respectively. He argued that defendant’s

       sentence was excessive. Further, he argued that the court should take into account various

       mitigating factors, including that defendant was essential in supporting his children, had been a

       drug addict, and his family would be impacted by his incarceration as they need his support. The

       motion was heard in January 2020. At that time, defendant’s mother testified on his behalf. She


                                                        3
       testified as to her hardships without defendant present to help her and how much he helped with

       his two disabled sisters. Defendant made a statement to the court and indicated that his sons were

       “spiraling out of control” without him present. He requested sympathy for his children. The court

       noted that it had considered his background, as well as “the actual facts of the case, which when

       the victim came in and testified, were horrifying to her.” Additionally, the court noted that most

       of what was being presented was already presented at the original sentencing hearing, just in more

       detail. It denied the motion to reconsider. Defendant appeals.

¶ 11                                             II. ANALYSIS

¶ 12          Defendant argues his sentence was excessive and points to the various mitigating factors

       presented at the sentencing hearing, such as the hardship to his family, including his kids, his

       disabled sisters, his mother and his siblings, that two of his felony convictions were 20 years old

       and they were not for crimes of violence, and that he completed various programs in jail. He further

       argues that as of January 1, 2020, the statute regarding mitigating factors changed to include more

       factors specifically related to the hardships of dependents and other family members, but the court

       did not specifically consider those factors when it denied his motion to reconsider.

¶ 13          “It is well settled that a trial judge’s sentencing decisions are entitled to great deference

       and will not be altered on appeal absent an abuse of discretion.” People v. Jackson, 375 Ill. App.

       3d 796, 800 (2007). A reviewing court “must not substitute its judgment for that of the trial court

       simply because the reviewing court would have weighed the factors differently.” Id. at 800-01. A

       sentence that falls within the statutorily prescribed range is presumptively valid (People v. Busse,

       2016 IL App (1st) 142941, ¶ 27), and “is not an abuse of discretion unless it is manifestly

       disproportionate to the nature of the offense” (People v. Franks, 292 Ill. App. 3d 776, 779 (1997)).

       “Importantly, it is the seriousness of the crime—rather than the presence of mitigating factors—


                                                        4
       that is the most important factor in determining an appropriate sentence.” People v. Decatur, 2015

       IL App (1st) 130231, ¶ 12. We presume the circuit court considered the relevant factors and

       mitigation evidence presented. People v. Wilson, 2016 IL App (1st) 141063, ¶ 11. The court is not

       required to “recite and assign a value to each factor.” Id. It is defendant’s burden to show that the

       court did not consider the relevant factors. Id.

¶ 14          Here, defendant’s sentence of 11 years’ imprisonment was well within the range of 6 to 30

       years that he was facing and is thus, presumptively valid. See 720 ILCS 5/10-2(b) (West 2016)

       (providing that a violation of section 10-2(a)(5) is a Class X felony); 730 ILCS 5/5-4.5-25(a) (West

       2016) (providing a sentencing range of 6 to 30 years’ imprisonment for Class X felonies); Busse,

       2016 IL App (1st) 142941, ¶ 27. Defendant makes no argument that the court considered any

       improper factors in aggravation. Further, defendant has failed to affirmatively show that the court

       failed to take into account any of the mitigating factors in effect at the time he was sentenced or

       failed to otherwise consider any of the mitigating information he presented. See People v. Burton,

       2015 IL App (1st) 131600, ¶ 38 (providing that it is presumed the sentencing court considers

       mitigation and to rebut the presumption “a defendant must make an affirmative showing that the

       sentencing court did not consider the relevant factors.”). Defendant is essentially asking this court

       to reweigh that mitigating evidence, but the weight to be given mitigating factors is within the

       circuit court’s discretion and this court is not to reweigh those factors on appeal. People v.

       Hageman, 2020 IL App (3d) 170637, ¶ 19 (“It is not our duty on appeal to reweigh the factors

       involved in the circuit court’s sentencing decision.”). Therefore, the circuit court did not abuse its

       discretion in sentencing defendant.

¶ 15          Regarding defendant’s argument that the court should have considered additional

       mitigating factors that became effective January 1, 2020 (see 730 ILCS 5/5-5-3.1(a)(18), (19)


                                                          5
       (West 2020)), he did not raise this issue below either in his motion to reconsider sentence or at the

       hearing on that motion and it is forfeited. See In re Angelique E., 389 Ill. App. 3d 430, 432 (2009)

       (“[A]ny sentencing issues not raised in a motion to reconsider the sentence are forfeited.”).

       Regardless, defendant was sentenced in September 2019, and according to defendant’s own

       argument the new mitigating factors did not become effective until January 1, 2020, such that the

       court was not required to consider them at the time it sentenced defendant. Further, because a

       motion to reconsider only looks to whether the sentence was proper at the time it was given, the

       court was likewise not required to consider those factors in regard to defendant’s motion to

       reconsider sentence even though it took place in January 2020. See People v. Vernon, 285 Ill. App.

       3d 302, 304 (1996) (“When ruling on a motion to reconsider a sentence, the trial court should limit

       itself to determining whether the initial sentence was correct.”)

¶ 16                                           III. CONCLUSION

¶ 17          The judgment of the circuit court of Will County is affirmed.

¶ 18          Affirmed.




                                                        6